Citation Nr: 1333520	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  11-14 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than June 21, 2010, for the grant of service connection for prostate cancer.

2.  Entitlement to an increased rating for prostate cancer residuals, currently rated as 60 percent disabling, to include the propriety of the reduction from 100 percent to 60 percent effective January 1, 2012.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1960 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of Department of Veterans Affairs (VA) Regional Office (RO). In that decision, the RO granted service connection for prostate cancer, effective June 21, 2010.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an increased rating for prostate cancer residuals, to include the propriety of the rating reduction from 100 percent to 60 percent, effective January 1, 2012, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection for a prostate condition, diagnosed as prostatitis, was finally denied by an October 2002 rating decision.

2.  The Veteran filed a subsequent claim for service connection for prostate cancer that was received by the RO on June 21, 2010, and service connection for prostate cancer was granted effective that date. 

3.  The record shows no open or unresolved formal or informal claims for service connection for a prostate disability during the period between October 2002 and June 2010.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 21, 2010, for the award of service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a June 2010 letter, issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to reopen and substantiate his claim for service connection as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

However, the appeal arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.

The record also reflects that VA has made reasonable efforts to obtain relevant records.  In this regard, the RO obtained service treatment records and relevant post-service private treatment records.  Also of record and considered in connection with the claim are various written statements provided by the Veteran.  The Veteran has not identified any other evidence relevant to this claim. 

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Thus, consideration of this matter on the merits at this time is appropriate.

Effective Date of Service Connection

The effective date for an award of service connection for claims received within 1 year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b) (2013). 

The effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii) (2013).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a) (West Supp. 2012); 38 C.F.R. § 3.151(a) (2013).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2013).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui generis may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a) (2013).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

By way of history, on June 21, 2010, the Veteran contacted VA by telephone and expressed his intent to file a claim for service connection for prostate cancer.  In a subsequent statement received in July 2010, the Veteran requested that VA reopen a claim for service connection for prostate cancer that was denied 10 years prior.  In that statement, the Veteran noted that his previous claim for service connection was denied because there was no evidence of a diagnosis of prostate cancer.  In December 2010, the RO issued a rating decision granting service connection for prostate cancer effective June 21, 2010, based on the date the Veteran's claim was received.

The Veteran contends on appeal that he is entitled to an effective date in May 2001 for the grant of service connection for prostate cancer because that is when he submitted an earlier claim.  He argues that his doctors misdiagnosed his cancer as prostatitis and that he was actually suffering from undiagnosed prostate cancer since 2001.  Alternatively, he contends that an effective date in February 2010 is warranted because that is when a formal diagnosis of prostate cancer was rendered.

Review of the record shows the Veteran submitted a claim for service connection for prostatitis that was received by VA on May 23, 2001.  In an October 2002 rating decision, the RO denied service connection for prostatitis, to include as due to herbicide exposure.  The RO noted that prostate cancer was a disease associated with herbicide exposure, but that there was no diagnosis of prostate cancer of record.  The Veteran did not appeal that decision, nor did he submit new and material evidence within one year of that rating decision, and he does not contend otherwise.  Thus, the prior October 2002 rating decision became final.  See 38 C.F.R. § 20.302.

The effective date of service connection for a reopened claim cannot be the date of receipt of the claim that was previously and finally denied.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA").  See also Wright v. Gober, 10 Vet. App. 343, 346-47 (1997) (holding that "the fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application.").  Furthermore, as stated, the effective date for a grant of service connection on the basis of receipt of new and material evidence following a final prior disallowance is the later of the date of receipt of the application to reopen or the date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii).  

Here, the record shows that the Veteran's previous claim for service connection for a prostate condition was finally denied by the RO in October 2002, and his current application for service connection was received on June 21, 2010.  There is no documentary evidence or subjective lay evidence of a subsequent formal or informal claim during the period between October 2002 and June 21, 2010.  While the Veteran has submitted evidence showing a diagnosis of prostate cancer in February 2010, that private record was not received until after receipt of his current claim on appeal and thus could not serve as a basis for an earlier effective date.  Even so, the effective date is the later of the date entitlement arose or the date claim received; thus, even if entitlement did arise in February 2010 (or even in 2001 as contended), the proper effective date would still be the later June 21, 2010, date of receipt of the reopened claim.  

As a final matter, to the extent the Veteran's prostate cancer constitutes a distinct claim prostatitis, (see Boggs v. Peake, 520 F.3d 1330 (Fed.Cir.2008)), the effective date would still not be earlier than June 21, 2010.  In this regard, the effective date to be assigned for an award based on an original claim for VA benefits "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  

For the reasons set forth above, the Board finds the criteria for assignment of an effective date earlier than June 21, 2010, for the grant of service connection for prostate cancer are not met and the claim must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine, but finds that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An effective date earlier than June 21, 2010, for the award of service connection for prostate cancer is denied.


REMAND

A review of the record reveals that in March 2012, the Veteran filed a notice of disagreement with an October 2011 rating decision, which reduced the Veteran's disability rating for service-connected prostate cancer from 100 percent to 20 percent disabling, effective January 1, 2012.  However, the RO has not issued a statement of the case with respect to that matter.

The Board is cognizant that in July 2013, pursuant to the Veteran's notice of disagreement, the RO issued a rating decision awarding an increased 60 percent rating for prostate cancer, effective January 1, 2012.  The RO further indicated that the grant represented a full grant of benefits sought.  However, Diagnostic Code 7528 provides a higher 100 percent schedular rating for prostate cancer; thus, absent any indication from the Veteran that he was not seeking the maximum benefit available, the 60 percent rating award does not represent a full grant of the benefit sought.  AB v. Brown, 6 Vet. App. 35 (1993).  Furthermore, the RO did not address the propriety of the reduction from 100 percent to 20 percent, which was later increased to 60 percent effective, January 1, 2012.  

Accordingly, the Board is required to remand the issues to the RO for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Issue the Veteran a statement of the case on the claim of entitlement to an increased rating for prostate cancer, to include the propriety of the reduction from 100 percent to 60 percent effective January 1, 2012, so that the Veteran may have the opportunity to complete an appeal on the issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


